
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.25


SEVERANCE AGREEMENT


        THIS SEVERANCE AGREEMENT (the "Agreement"), is made and entered into
this 13th day of February, 2004 (the "Effective Date") by and between
Vastera, Inc., a Delaware corporation with its principal place of business at
45025 Aviation Drive, Dulles, VA 20166 ("Vastera" or the "Company"), and Robert
Skinner ("Skinner" or the "Employee").


RECITALS


        WHEREAS, Employee is currently, employed by the Company in a critical
managerial position with the Company;

        WHEREAS, Employee is currently employed by the Company on an at-will
basis;

        WHEREAS, at the time an offer of employment was made to Employee, the
Company and Employee agreed that he would be given six month's severance
protection in the event his employment was terminated under certain
circumstances; and

        WHEREAS, Employee and the Company now desire to memorialize and
formalize the agreement between them regarding the severance protections to be
afforded Employee.


AGREEMENT


        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        1.    Employment.    The Company hereby agrees to continue Employee's
current employment as its Vice President, Global Sales, Professional Services
and Marketing unless terminated earlier in accordance with provisions contained
herein below. The Employee shall be based at the Company's headquarters in
Dulles, Virginia or such other place within a 40-mile radius thereof, as may be
reasonably requested by the Company. The Employee shall be subject to the
supervision of, and shall have such authority as is delegated to him by, the
Chief Executive Officer or the Board of Directors (the "Board"), as the case may
be.

        2.    Effect of Termination: Termination at the Election of the Company
or the Employee for Good Reason.    If the Employee's employment is terminated
(i) other than for cause (as defined hereinbelow) by the Company or (ii) by the
Employee for good reason (as defined hereinbelow), the Company shall pay to
Employee an aggregate severance amount equal to 50% of the Employee's annual
base salary in effect as of the date of such termination (i.e., six months' base
salary and such amount being referred to as the "Severance Amount"). At the
discretion of the Company, payment of the Severance Amount may be made in either
a single lump sum amount or in periodic payments consistent with the Company's
payroll policies and practices. Payment of the Severance Amount shall be
contingent upon the Employee signing a Release and Waiver Agreement
substantially in the form attached hereto as Exhibit A. In addition to the
Severance Amount, the Company shall provide Employee with full medical, dental,
and vision benefits through the sixth full month following the date of
Employee's termination.

For the purposes of this Section 2, termination "for cause" shall be deemed to
exist upon:

(j)the conviction of the Employee of, or the entry of a pleading of guilty or
nolo contendere by the Employee to, any crime involving moral turpitude that may
reasonably adversely reflect on the Company or any felony;

(k)willful misconduct in connection with the Employee's duties or willful
failure to use reasonable effort to perform substantially his responsibilities
in the best interest of the Company (including, without limitation, breach by
the Employee of this Agreement),

--------------------------------------------------------------------------------

except in cases involving the mental or physical incapacity or disability of the
Employee; provided however, that the Company may terminate the Employee's
employment pursuant to this subsection (b) only after the failure by the
Employee to correct or cure, or to commence and continue to pursue the
correction or curing of, such refusals within 30 days after receipt by the
Employee of written notice by the Company of each specific claim of any such
misconduct or failure. The Employee shall have the opportunity to appear before
the Board to discuss such written notice during such 30-day period. "Willful
misconduct" and "willful failure to perform" shall not include actions or
inactions on the part of the Employee that were taken or not taken in good faith
by the Employee; and

(l)fraud, material dishonesty, or gross misconduct in connection with the
Company perpetuated by the Employee.

For the purposes of this Section 2, "good reason" shall be deemed to exist when
there occurs: (A) a material change in the reporting responsibilities of the
Employee to someone other than the Chief Executive Officer or the Board; (B) a
substantial diminution of the Employee's responsibilities; (C) any reduction in
the Employee's level of compensation without the approval of the Employee; or
(D) a transfer of the Employee's work location for purposes of performing his
duties hereunder to a location that is beyond a 40-mile radius from the
Company's current headquarters location in Dulles, Virginia.

        3.    Entire Agreement.    This Agreement and the exhibits hereto
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.

        4.    Amendment.    This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.

        5.    Governing Law.    This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the Commonwealth of Virginia.

        6.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Employee are personal and shall not be assigned by him.

        7.    Waiver of Jury Trial.    The parties agree that they have waived
their right to a jury trial with respect to any controversy, claim, or dispute
arising out of or relating to this Agreement, or the breach thereof, or arising
out of or relating to the employment of the Employee, or the termination
thereof, including any claims under federal, state, or local law, and that any
such controversy, claim, or dispute shall be heard and adjudicated in the state
courts of the Commonwealth of Virginia, in Fairfax County.

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Severance
Agreement as of the day and year set forth above.

VASTERA, INC.

By:                                                                           
        Brian D. Henderson
        Chief Counsel

By:                                                                           
        Maria Henry
        Chief Financial Officer

EMPLOYEE

                                                                         
Robert Skinner

3

--------------------------------------------------------------------------------



QuickLinks


SEVERANCE AGREEMENT
RECITALS
AGREEMENT
